Opinions of the United
2006 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


5-10-2006

USA v. Lopez
Precedential or Non-Precedential: Non-Precedential

Docket No. 03-4420




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2006

Recommended Citation
"USA v. Lopez" (2006). 2006 Decisions. Paper 1138.
http://digitalcommons.law.villanova.edu/thirdcircuit_2006/1138


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2006 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                                                NOT PRECEDENTIAL

                      UNITED STATES COURT OF APPEALS
                           FOR THE THIRD CIRCUIT


                                     No. 03-4420


                           UNITED STATES OF AMERICA


                                           v.

                            ISRAEL VALENTIN LOPEZ,

                                                Appellant


                   On Appeal from the United States District Court
                       for the Eastern District of Pennsylvania
                               D.C. No. 01-cr-00363-10
                     District Judge: Honorable Berle M. Schiller


                      Submitted Under Third Circuit LAR 34.1(a)
                                    May 9, 2006

              Before: BARRY, SMITH and ALDISERT, Circuit Judges

                               (Filed:   May 10, 2006)


                             OPINION OF THE COURT


ALDISERT, Circuit Judge.




      Counsel for Israel Lopez has filed a motion to withdraw as appellate counsel in
this case and has submitted a brief in support thereof pursuant to Anders v. California,

386 U.S. 738 (1967). Counsel argues that there are no nonfrivolous issues that can be

raised on appeal by Lopez. We disagree. Because Lopez challenges the legality of his

sentence under United States v. Booker, 543 U.S. 220 (2005), our decision in United

States v. Davis, 407 F.3d 162 (3d Cir. 2005), controls this case and requires that we

vacate Lopez’s sentence and remand for resentencing. Accordingly, we will deny

counsel’s Anders motion.1

                                             I.

        As we write only for the parties, who are familiar with the underlying facts, we

shall set out only those facts necessary to our analysis. On June 18, 2003, Lopez pled

guilty to conspiring to distribute more than 50 grams of cocaine base and more than five

kilograms of cocaine in violation of 21 U.S.C. § 846. Pursuant to his plea agreement, the

remaining counts of the indictment that pertained to Lopez were dismissed. On

November 6, 2003, Lopez was sentenced to 262 months imprisonment, a five-year term

of supervised release and a $100 special assessment. Lopez filed a timely notice of

appeal on November 12, 2003.

        On September 10, 2004, Lopez’s counsel filed an Anders motion to withdraw from

the case. His accompanying brief stated that upon review of the case he could identify no

nonfrivolous grounds for appeal. On September 13, 2004, Lopez was given thirty days to



1
    We have jurisdiction over this appeal under 28 U.S.C. § 1291 and 18 U.S.C. § 3742.

                                              2
respond by filing a pro se brief. Notwithstanding the granting of an extension, Lopez

filed no brief responding to his counsel’s Anders motion.

       On January 12, 2005, the Supreme Court issued its opinion in Booker, and on

March 3, 2005, the parties were directed by the Clerk to comment on the applicability of

Booker to Lopez’s sentence. They accordingly had 14 days to submit a response

detailing the legal and factual basis for any Booker challenge. On March 15, 2005, Lopez

filed a response, challenging the legality of his sentence under Booker. Lopez’s counsel

filed a response that contended that Booker did not apply to Lopez’s sentence.

                                             II.

       When analyzing Anders briefs, we ask two questions: “(1) whether counsel

adequately fulfilled the rule’s requirements; and (2) whether an independent review of the

record presents any nonfrivolous issues.” United States v. Youla, 241 F.3d 296, 300 (3d

Cir. 2001). When an attorney submits an Anders brief, his or her duties are (1) to

demonstrate to the court that he or she has thoroughly examined the record for appealable

issues, and (2) to demonstrate that the issues are frivolous. Id. In attending to his or her

duties “[c]ounsel need not raise and reject every possible claim.” Id. Counsel needs only

to satisfy the “conscientious examination” standard set forth by the Supreme Court in

Anders. Id.



                                             III.

       In his Anders brief, Lopez’s counsel suggests and discusses two potential issues

                                              3
for appeal: (1) whether the plea agreement was breached or may be withdrawn, and (2)

whether the sentence imposed was legal. Upon review of these issues, we agree that there

are no nonfrivolous issues surrounding the validity of Lopez’s plea agreement, but

conclude that the legality of his sentence is challengeable under Booker.

                                             A.

       As for the first issue, upon close scrutiny we can discern no nonfrivolous issues

raised by Lopez’s plea agreement that would support an appeal. We agree with counsel

that Lopez’s plea agreement may not be validly withdrawn because the facts of his case

fail the three-part test that governs the withdrawal of such agreements. See United States

v. Huff, 873 F.2d 709, 712 (3d Cir. 1989) (stating the three-part test for the withdrawal of

plea agreements: “(1) whether the defendant asserts his innocence; (2) whether the

government would be prejudiced by his withdrawal; and (3) the strength of the

defendant’s reason to withdraw the plea”). We also agree that the plea agreement has not

been breached by the government. The only issue of substance that was contested at the

sentencing hearing was the matter of Lopez’s entitlement to the application of the “safety

valve” decrease of USSG § 5C1.2. In the plea agreement, the government never agreed

to provide or make recommendations regarding any “safety valve” downward departures.

Consequently, that Lopez’s motions for application of the “safety valve” decreases were

unsupported by the government and subsequently denied by the District Court does not

constitute a breach of the plea agreement. Finally, there is no indication that the plea

agreement must be set aside to correct any manifest injustice.

                                              4
                                            B.

       As for the second issue, the legality of Lopez’s sentence, we conclude that it may

be challenged under Booker. In Davis, this Court decided to remand for resentencing

virtually all cases pending on direct review when Booker was decided in which the

defendant was sentenced under the mandatory Guidelines regime. Davis, 407 F.3d at

165. We explained that:

       [b]ecause the sentencing calculus was governed by a Guidelines framework
       erroneously believed to be mandatory, the outcome of each sentencing hearing
       conducted under this framework was necessarily affected. Although plain
       error jurisprudence generally places the burden on an appellant to demonstrate
       specific prejudice flowing from the District Court’s error, in this context –
       where mandatory sentencing was governed by an erroneous scheme –
       prejudice can be presumed.

Id. Lopez’s claim therefore survives scrutiny under plain error review because, in

imposing sentence, the District Court treated the “Guidelines as mandatory rather than

advisory.” Id. at 164.

       Although we have granted Anders motions when the defendant has not indicated

that he desires resentencing pursuant to Booker, see, e.g., United States v. Luciano, 154

Fed. Appx. 305, 307 (3d Cir. 2005) (unpublished), here Lopez raised a Booker challenge

in his March 15, 2005 response to the Clerk. Accordingly, “we will . . . vacate the

sentence, and remand for consideration of the appropriate sentence by the District Court

in the first instance.”2 Id. at 166. Moreover, because this nonfrivolous issue remains in


2
  We also note that Lopez did not waive his right to appeal the legality of his sentence in
his plea agreement. See United States v. Lockett, 406 F.3d 207, 212-214 (3d Cir. 2005)

                                             5
the case, we will deny the Anders motion.3

                                             IV.

      We have considered all contentions presented by the parties and conclude that no

further discussion is necessary. We will deny counsel’s Anders motion and will affirm

Lopez’s conviction, vacate his sentence and remand for resentencing in light of Booker.

______________________________




(holding that a defendant who executed an appellate waiver as part of his plea agreement
is not entitled to resentencing in light of Booker).
3
  Because Lopez’s sentence will be vacated and his case remanded for resentencing
pursuant to Booker, we will not address the discussion raised by Lopez’s counsel in his
Anders brief regarding the validity of the Court’s denial of Lopez’s motion for
application of the “safety valve” decrease of USSG § 5C1.2.

                                             6